Citation Nr: 0726509	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-23 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder including secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left foot 
disorder including secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Air Force from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of service connection for a left foot disorder 
being addressed in the REMAND portion of the decision below 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The evidence includes diagnoses of left knee arthritis, and 
the probative evidence is in equipoise as to whether that 
arthritis is proximately due to service-connected post-
operative residuals of hemilaminectomy at L4-5, L5-S1.  


CONCLUSION OF LAW

Left knee arthritis is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (effective before and 
after October 10, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  The Board notes the April 2002 letter from the RO 
and finds that the duties under the VCAA have been fulfilled 
to the extent necessary as to this issue and in view of the 
favorable outcome.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
action is necessary for compliance with the VCAA.  

Factual Background

The veteran contends that he has left knee arthritis that is 
a result of overuse and compensation due to his service-
connected back disability.  In statements related to his 
claim, he reported that he has noticed increased left knee 
pain which he attributed to overuse caused by back pain and 
right sciatica.  He notes that he has had to undergo a 
partial left knee replacement in recent years.  

Service medical records show the veteran sustained injury to 
the low back and underwent laminectomy at L4 to S1 in August 
1966 after lifting heavy equipment.  His separation medical 
examination report reflects no abnormality of the left knee.  
VA examination report dated in June 1969 reflects no findings 
for the left knee.  He underwent additional laminectomy in 
1973.  A May 1980 clinical record shows no complaints related 
to the left knee.  

Treatment records from orthopedic surgeon T.A.B., M.D., 
reflect that the veteran underwent medial compartment left 
knee arthroplasty in February 2001.  In response to a request 
for information from VA, Dr. B. submitted a letter on behalf 
of the veteran in December 2001.  In that letter, Dr. B. 
noted that the veteran was status post multiple operations on 
his lumbar spine in the 1960's and 1970's.  Dr. B. noted 
residual right sciatica and bilateral knee arthritis as well 
as the altered gait due to the back problems.  He opined that 
it was likely as not that the veteran's left knee arthritis 
is secondary to the underlying back condition.  He stated 
that he based his opinion on review of the supplied medical 
documents including records of previous back surgery and the 
current findings.  

In a December 2001 statement, the veteran's local service 
representative indicated that Dr. B. had access to the 
veteran's service medical records, VA medical records and his 
private records prior to rendering his December 2001 opinion. 

The veteran was afforded a VA examination in November 2002.  
The examiner reviewed the claims folder and examined the 
veteran.  He noted a history of twisting injury prior to 
partial knee replacement surgery in 1998.  The impression as 
to the left knee was degenerative joint disease of the left 
knee with partial replacement.  The examiner opined that the 
back injury may have altered his gait some to strain the left 
knee, but noted trauma which ultimately led to the surgery a 
few months later.  That examiner opined that the back was not 
as likely as not all of the problem with his left knee.  

VA treatment records dated from 2002 to 2004 show treatment 
for status post partial left knee replacement.  

Service connection was established for status post 
laminectomy at L4 to S1 in an October 1969 rating decision.  
A 60 percent rating is in effect, and the veteran also is in 
receipt of a total rating due to individual unemployability.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).
Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Based upon the evidence of record, the Board finds the 
veteran's left knee arthritis was not present in service but 
is shown to be proximately due to or the result of the 
service-connected back disability.  As noted, service 
connection was established for a low back disorder in 1969.  
Although there is no evidence of left knee arthritis for many 
years after service, there is medical evidence that the 
current left knee arthritis is due to the service-connected 
back disorder.  Specifically, Dr. B.'s opinion is in favor of 
this claim.  

The Board also notes the contradictory opinion contained in 
the 2002 VA examination report.  It finds Dr. B.'s opinion 
more persuasive.  Dr. B. reported he reviewed records related 
to the earlier back surgeries, and that he was aware of the 
veteran's current knee problems.  The Board notes that Dr. B. 
is the orthopedic surgeon who performed the partial knee 
replacement.  His opinion is replete with reference to 
established facts.  The opinion is well-supported and is 
probative as to etiology with references to credible 
information included in the available medical reports.  The 
VA 2002 opinion is essentially not wholly against the claim, 
as it simply indicates that the back may not be the sole 
cause of any left knee arthritis.  The evidence can be 
described as in equipoise, or evenly balanced for and against 
the claim.  

The veteran believes that his left knee disorder is a result 
of his service-connected back disability, and, based on the 
above analysis, the Board agrees.  Therefore, the Board finds 
entitlement to service connection is warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  As noted, the evidence is in 
equipoise, and the claim is granted.


ORDER

Service connection for left knee arthritis as secondary to 
service-connected post-operative residuals of hemilaminectomy 
at L4-5, L5-S1 is granted.



REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, medical opinion evidence from Dr. B. indicates 
that the veteran has left foot plantar fasciitis that is 
likely due to his service-connected back disorder.  The VA 
examination accomplished in November 2002 did not include a 
finding of plantar fasciitis, but instead indicated that the 
likely diagnosis was bilateral periostitis.  However, the 
examiner noted that there was no X-ray of the left foot.  As 
a full examination with diagnoses is relevant to this claim, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the whether it is at least 
a 50 percent probability or greater (at 
least as likely as not) that the veteran 
has any present left foot disabilities, 
including plantar fasciitis, as a result 
of his service-connected back disorder.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  An opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


